11th Court of Appeals
Eastland, Texas
Opinion
 
George Robbin Stephenson
            Appellant
Vs.                  No. 11-04-00025-CR – Appeal from Midland County
State of Texas
            Appellee
 
            George Robbin Stephenson has filed in this court a voluntary withdrawal of his notice of
appeal.  Therefore, the appeal is dismissed.
 
                                                                        PER CURIAM
 
April 1, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.